UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2012 – August 31, 2013 Item 1: Reports to Shareholders Vanguard ® CMT Funds August 31, 2013 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2012- August 31, 2013 Institutional 7-Day SEC Vanguard Money Market Yield 2 Vanguard CMT Funds Fund Funds Average 1 8/31/201 3 Total Returns Market Liquidity 0.15% 0.01% 0.12% Municipal Cash Management 0.13 — 0.08 1 Derived from data provided by Lipper, a Thomson Reuters Company. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 8/31/2013 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.12% Average Weighted Maturity 37 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 21.4% Commercial Paper 17.4 Repurchase Agreements 0.6 U.S. Government and Agency Obligations 56.3 Tax-Exempt Municipal Bonds 2.2 Taxable Municipal Bonds 0.4 Corporate Bonds 0.3 Money Market Fund 1.4 Distribution by Credit Quality 2 (% of portfolio) First Tier 100% 1 The expense ratio shown is from the prospectus dated December 28, 2012, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2013, was 0.005%. 2 The credit quality ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a-7 under the Investment Company Act of 1940. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.08% Average Weighted Maturity 25 days Expense Ratio 1 0.01% Distribution by Credit Quality 2 (% of portfolio) First Tier 100% Largest State Concentrations 3 New York 19.7% Ohio 10.4 Illinois 7.6 California 7.3 Texas 7.2 Indiana 4.2 Florida 4.0 North Carolina 3.3 Georgia 3.0 Colorado 2.7 Top Ten 69.4% 1 The expense ratio shown is from the prospectus dated December 28, 2012, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2013, was 0.01%. 2 The credit quality ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a-7 under the Investment Company Act of 1940. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. 3 Percentages of total net assets. Performance Summary Average Annual Total Returns for periods ended June 30, 2013 This table presents average annual total returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Years Since Inception Market Liquidity 7/19/2004 0.16% 0.43% 2.03% Municipal Cash Management 7/19/2004 0.14 0.40 1.48 Market Liquidity Fund Financial Statements Statement of Net Assets As of August 31, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value • Yield1 Date ($000) ($000) U.S. Government and Agency Obligations (56.2%) 2 Fannie Mae Discount Notes 0.140% 9/4/13 100,000 99,999 2 Fannie Mae Discount Notes 0.090% 9/11/13 47,000 46,999 2 Fannie Mae Discount Notes 0.125% 9/16/13 103,800 103,795 2 Fannie Mae Discount Notes 0.090% 9/18/13 100,000 99,996 2 Fannie Mae Discount Notes 0.100%–0.125% 9/25/13 261,315 261,297 2 Fannie Mae Discount Notes 0.065%–0.125% 10/1/13 113,000 112,991 2 Fannie Mae Discount Notes 0.120% 10/9/13 15,000 14,998 2 Fannie Mae Discount Notes 0.070%–0.105% 10/16/13 101,400 101,391 2 Fannie Mae Discount Notes 0.075% 10/25/13 135,000 134,985 2 Fannie Mae Discount Notes 0.060% 10/30/13 41,515 41,511 2 Fannie Mae Discount Notes 0.075%–0.105% 11/6/13 170,024 169,998 2 Fannie Mae Discount Notes 0.079% 11/13/13 150,000 149,976 2 Fannie Mae Discount Notes 0.105% 11/27/13 105,050 105,023 2 Fannie Mae Discount Notes 0.130% 12/18/13 100,000 99,961 3 Federal Home Loan Bank Discount Notes 0.140% 9/4/13 217,000 216,997 3 Federal Home Loan Bank Discount Notes 0.100% 9/13/13 250,000 249,992 3 Federal Home Loan Bank Discount Notes 0.102%–0.125% 9/20/13 510,800 510,772 3 Federal Home Loan Bank Discount Notes 0.070%–0.088% 10/2/13 215,600 215,584 3 Federal Home Loan Bank Discount Notes 0.070% 10/11/13 11,690 11,689 3 Federal Home Loan Bank Discount Notes 0.105% 10/16/13 211,800 211,772 3 Federal Home Loan Bank Discount Notes 0.070%–0.105% 10/18/13 776,800 776,711 3 Federal Home Loan Bank Discount Notes 0.075% 10/23/13 22,600 22,598 3 Federal Home Loan Bank Discount Notes 0.108% 11/1/13 125,000 124,977 3 Federal Home Loan Bank Discount Notes 0.100% 11/19/13 15,798 15,795 3 Federal Home Loan Bank Discount Notes 0.050% 11/22/13 150,000 149,983 3 Federal Home Loan Bank Discount Notes 0.135% 12/20/13 90,000 89,963 3,4 Federal Home Loan Banks 0.146% 9/6/13 153,000 153,000 3,4 Federal Home Loan Banks 0.133% 11/22/13 238,500 238,492 3,4 Federal Home Loan Banks 0.159% 12/26/13 192,000 192,000 3,4 Federal Home Loan Banks 0.137% 4/1/14 50,000 49,999 3,4 Federal Home Loan Banks 0.124% 4/25/14 122,000 122,000 3,4 Federal Home Loan Banks 0.127% 5/1/14 100,000 99,998 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 3,4 Federal Home Loan Banks 0.129% 8/20/14 90,000 90,000 3,4 Federal Home Loan Banks 0.167% 10/1/14 42,000 41,991 2,4 Federal Home Loan Mortgage Corp. 0.156% 11/4/13 350,000 350,015 2,4 Federal National Mortgage Assn. 0.155% 11/8/13 150,000 149,991 2,4 Federal National Mortgage Assn. 0.155% 11/14/13 214,925 214,912 2,4 Federal National Mortgage Assn. 0.165% 9/11/14 500,000 499,896 2,4 Federal National Mortgage Assn. 0.154% 2/27/15 515,000 514,808 2,4 Federal National Mortgage Assn. 0.156% 8/5/15 180,000 179,930 2 Freddie Mac Discount Notes 0.140%–0.145% 9/3/13 218,000 217,998 2 Freddie Mac Discount Notes 0.085% 9/10/13 9,000 9,000 2 Freddie Mac Discount Notes 0.130% 9/16/13 13,000 12,999 2 Freddie Mac Discount Notes 0.110% 9/17/13 95,852 95,847 2 Freddie Mac Discount Notes 0.110%–0.130% 9/23/13 264,669 264,649 2 Freddie Mac Discount Notes 0.090%–0.125% 9/30/13 174,572 174,558 2 Freddie Mac Discount Notes 0.070% 10/22/13 24,500 24,498 2 Freddie Mac Discount Notes 0.060%–0.100% 10/28/13 108,786 108,774 2 Freddie Mac Discount Notes 0.070% 11/4/13 100,000 99,988 2 Freddie Mac Discount Notes 0.070% 11/6/13 38,000 37,995 2 Freddie Mac Discount Notes 0.075% 11/12/13 30,000 29,995 United States Treasury Bill 0.120% 9/5/13 500,000 499,993 United States Treasury Bill 0.113%–0.115% 9/12/13 750,000 749,974 United States Treasury Bill 0.057%–0.108% 9/26/13 465,000 464,974 United States Treasury Bill 0.103%–0.110% 10/3/13 300,000 299,972 United States Treasury Bill 0.090% 10/17/13 250,000 249,971 United States Treasury Bill 0.085%–0.086% 10/24/13 750,000 749,906 United States Treasury Bill 0.085% 11/7/13 425,000 424,933 United States Treasury Bill 0.057%–0.083% 11/14/13 1,145,000 1,144,834 United States Treasury Bill 0.085% 11/21/13 250,000 249,952 United States Treasury Bill 0.041% 11/29/13 350,000 349,965 United States Treasury Note/Bond 0.125% 9/30/13 374,000 374,015 United States Treasury Note/Bond 3.125% 9/30/13 256,000 256,618 United States Treasury Note/Bond 0.500% 10/15/13 53,000 53,028 United States Treasury Note/Bond 0.250% 10/31/13 290,000 290,088 United States Treasury Note/Bond 2.750% 10/31/13 325,000 326,423 United States Treasury Note/Bond 4.250% 11/15/13 168,000 169,422 United States Treasury Note/Bond 0.500% 11/15/13 101,800 101,882 United States Treasury Note/Bond 2.000% 11/30/13 346,000 347,633 United States Treasury Note/Bond 0.250% 11/30/13 14,000 14,005 United States Treasury Note/Bond 0.750% 12/15/13 123,000 123,228 United States Treasury Note/Bond 1.500% 12/31/13 235,000 236,085 United States Treasury Note/Bond 0.125% 12/31/13 205,000 205,024 Total U.S. Government and Agency Obligations (Cost $15,795,011) Commercial Paper (17.5%) Finance—Auto (1.2%) American Honda Finance Corp. 0.130% 9/18/13 47,150 47,147 American Honda Finance Corp. 0.130% 9/19/13 18,500 18,499 American Honda Finance Corp. 0.150% 9/24/13 11,900 11,899 American Honda Finance Corp. 0.180% 9/25/13 4,000 4,000 American Honda Finance Corp. 0.130% 10/4/13 14,500 14,498 American Honda Finance Corp. 0.120%–0.150% 10/21/13 62,250 62,237 American Honda Finance Corp. 0.120%–0.130% 10/22/13 8,750 8,748 American Honda Finance Corp. 0.120% 10/28/13 12,000 11,998 American Honda Finance Corp. 0.120% 10/29/13 7,000 6,999 American Honda Finance Corp. 0.120% 11/6/13 14,000 13,997 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) American Honda Finance Corp. 0.120% 11/13/13 5,750 5,749 5 BMW US Capital LLC 0.120% 9/23/13 17,000 16,999 5 BMW US Capital LLC 0.130% 10/8/13 12,000 11,998 5 BMW US Capital LLC 0.110%–0.130% 10/15/13 42,500 42,494 5 BMW US Capital LLC 0.110% 10/28/13 27,100 27,095 5 BMW US Capital LLC 0.120% 11/5/13 16,750 16,746 Toyota Motor Credit Corp. 0.220% 10/7/13 24,000 23,995 Finance—Other (1.6%) General Electric Capital Corp. 0.130% 10/11/13 42,500 42,494 General Electric Capital Corp. 0.130% 10/23/13 20,000 19,996 General Electric Capital Corp. 0.150% 11/1/13 52,000 51,987 General Electric Capital Corp. 0.150% 11/4/13 52,000 51,986 5 Old Line Funding LLC 0.120%–0.130% 9/23/13 15,600 15,599 5 Old Line Funding LLC 0.170% 9/25/13 39,750 39,745 5 Old Line Funding LLC 0.200% 10/16/13 70,059 70,041 5 Old Line Funding LLC 0.200% 10/18/13 74,657 74,638 5 Old Line Funding LLC 0.200% 10/22/13 11,750 11,747 5 Old Line Funding LLC 0.200% 10/29/13 12,331 12,327 5 Old Line Funding LLC 0.200% 11/1/13 21,250 21,243 5 Old Line Funding LLC 0.200% 11/8/13 10,250 10,246 5 Old Line Funding LLC 0.200% 12/9/13 20,018 20,007 5 Old Line Funding LLC 0.200% 12/23/13 9,500 9,494 Foreign Banks (3.0%) 4,5 Australia & New Zealand Banking Group, Ltd. 0.185% 10/8/13 30,000 30,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.174% 1/24/14 36,000 36,000 Canadian Imperial Holdings Inc. 0.030% 9/3/13 122,000 122,000 5 Commonwealth Bank of Australia 0.180% 9/16/13 25,000 24,998 5 Commonwealth Bank of Australia 0.230% 11/1/13 65,000 64,975 4,5 Commonwealth Bank of Australia 0.316% 11/1/13 16,000 16,003 4,5 Commonwealth Bank of Australia 0.325% 11/27/13 25,000 25,005 4,5 Westpac Banking Corp. 0.184% 9/25/13 63,000 63,000 4,5 Westpac Banking Corp. 0.184% 9/26/13 63,000 63,000 4,5 Westpac Banking Corp. 0.184% 9/27/13 65,000 65,000 4,5 Westpac Banking Corp. 0.182% 9/30/13 75,000 75,000 4,5 Westpac Banking Corp. 0.182% 9/30/13 35,000 35,000 4,5 Westpac Banking Corp. 0.184% 10/16/13 50,000 50,000 4,5 Westpac Banking Corp. 0.184% 10/25/13 35,000 35,000 4,5 Westpac Banking Corp. 0.184% 10/25/13 27,000 27,000 4,5 Westpac Banking Corp. 0.186% 11/7/13 30,000 30,000 4,5 Westpac Banking Corp. 0.184% 11/20/13 27,000 27,000 4,5 Westpac Banking Corp. 0.318% 1/13/14 32,000 32,013 4,5 Westpac Banking Corp. 0.315% 1/24/14 10,000 10,004 Foreign Governments (3.4%) Canada 0.170% 9/27/13 12,500 12,498 Canada 0.170% 10/7/13 6,500 6,499 8 CPPIB Capital Inc. 0.150% 9/17/13 47,500 47,497 8 CPPIB Capital Inc. 0.150% 9/23/13 10,750 10,749 8 CPPIB Capital Inc. 0.150% 9/24/13 28,750 28,747 8 CPPIB Capital Inc. 0.150% 9/25/13 12,500 12,499 8 CPPIB Capital Inc. 0.150% 10/2/13 27,000 26,996 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 8 CPPIB Capital Inc. 0.150% 10/10/13 5,500 5,499 8 CPPIB Capital Inc. 0.190% 10/11/13 22,014 22,009 8 CPPIB Capital Inc. 0.150% 10/16/13 5,000 4,999 8 CPPIB Capital Inc. 0.150% 10/21/13 4,000 3,999 8 CPPIB Capital Inc. 0.150% 11/12/13 1,500 1,500 8 CPPIB Capital Inc. 0.150% 11/15/13 4,750 4,749 8 CPPIB Capital Inc. 0.150% 11/21/13 15,500 15,495 Export Development Canada 0.150% 9/10/13 12,900 12,900 5 Hydro-Quebec 0.120% 10/16/13 10,000 9,998 5 Hydro-Quebec 0.100% 11/15/13 4,750 4,749 Province of British Columbia 0.130% 10/10/13 9,452 9,451 Province of British Columbia 0.140% 10/22/13 8,490 8,488 Province of British Columbia 0.080% 11/27/13 18,300 18,296 Province of Ontario 0.130% 9/5/13 32,910 32,910 Province of Ontario 0.135%–0.150% 9/6/13 65,500 65,499 Province of Ontario 0.150% 9/12/13 15,500 15,499 Province of Ontario 0.130% 9/16/13 50,000 49,997 Province of Ontario 0.180% 10/7/13 6,750 6,749 Province of Ontario 0.180% 10/9/13 132,000 131,975 Province of Ontario 0.180% 10/11/13 24,000 23,995 Province of Ontario 0.140% 10/15/13 13,500 13,498 Province of Ontario 0.140% 10/16/13 8,500 8,498 Province of Ontario 0.150% 11/1/13 21,000 20,995 Province of Ontario 0.120% 11/6/13 11,000 10,998 Province of Ontario 0.100% 11/25/13 9,500 9,498 Province of Ontario 0.100% 11/26/13 23,850 23,844 Province of Ontario 0.100% 11/27/13 4,750 4,749 8 PSP Capital Inc. 0.190% 11/12/13 10,000 9,996 8 PSP Capital Inc. 0.190% 11/15/13 14,500 14,494 5 Quebec 0.120%–0.130% 10/17/13 126,250 126,230 5 Quebec 0.120% 11/6/13 7,200 7,198 5 Quebec 0.100% 11/7/13 6,000 5,999 5 Quebec 0.090% 11/19/13 10,750 10,748 5 Quebec 0.100% 11/20/13 10,000 9,998 Queensland Treasury Corp. 0.200% 9/12/13 11,750 11,749 Queensland Treasury Corp. 0.240% 10/15/13 48,750 48,736 Queensland Treasury Corp. 0.240% 10/18/13 23,750 23,743 Foreign Industrial (4.1%) 5 BASF SE 0.140% 9/20/13 20,250 20,249 5 BASF SE 0.150% 9/26/13 95,000 94,990 5 GlaxoSmithKline Finance plc 0.150% 9/3/13 17,000 17,000 5 GlaxoSmithKline Finance plc 0.140% 9/4/13 62,000 61,999 5 GlaxoSmithKline Finance plc 0.100%–0.120% 10/2/13 57,000 56,994 5 GlaxoSmithKline Finance plc 0.150% 10/9/13 33,000 32,995 5 Nestle Capital Corp. 0.140% 10/7/13 100,000 99,986 5 Nestle Capital Corp. 0.150% 11/13/13 19,000 18,994 5 Nestle Capital Corp. 0.120% 11/18/13 51,000 50,987 Nestle Finance International Ltd. 0.150% 9/24/13 67,000 66,994 Nestle Finance International Ltd. 0.150% 9/26/13 34,000 33,996 Nestle Finance International Ltd. 0.200% 10/15/13 14,000 13,997 Nestle Finance International Ltd. 0.200% 10/16/13 32,000 31,992 Nestle Finance International Ltd. 0.140% 11/1/13 61,250 61,235 Nestle Finance International Ltd. 0.125% 11/7/13 79,000 78,982 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 5 Reckitt Benckiser Treasury Services plc 0.125% 11/7/13 38,000 37,991 5 Roche Holdings Inc. 0.090% 11/8/13 9,300 9,298 5 Sanofi 0.140% 9/19/13 59,500 59,496 5 Sanofi 0.150% 9/20/13 68,600 68,595 5 Sanofi 0.150% 9/25/13 97,000 96,990 5 Sanofi 0.140% 9/27/13 60,600 60,594 5 Siemens Capital Co. LLC 0.120% 9/12/13 63,000 62,998 5 Syngenta Wilmington Inc. 0.100% 9/17/13 13,400 13,400 Toyota Credit Canada Inc. 0.240% 10/9/13 5,250 5,249 Industrial (4.2%) Caterpillar Financial Services Corp. 0.150% 9/23/13 67,000 66,994 Exxon Mobil Corp. 0.130% 10/2/13 148,000 147,983 General Electric Co. 0.050% 9/3/13 100,000 100,000 General Electric Co. 0.110% 9/25/13 50,000 49,996 General Electric Co. 0.110% 9/26/13 77,000 76,994 General Electric Co. 0.110% 9/27/13 16,000 15,999 5 Procter & Gamble Co. 0.100% 11/6/13 17,750 17,747 5 Procter & Gamble Co. 0.090% 11/26/13 45,500 45,490 5 Procter & Gamble Co. 0.080% 11/27/13 8,400 8,398 5 Procter & Gamble Co. 0.080% 12/2/13 29,018 29,012 5 The Coca-Cola Co. 0.120% 9/12/13 23,258 23,257 5 The Coca-Cola Co. 0.170% 9/17/13 163,844 163,832 5 The Coca-Cola Co. 0.140% 10/23/13 50,000 49,990 5 The Coca-Cola Co. 0.190% 11/4/13 71,250 71,226 5 The Coca-Cola Co. 0.190% 11/5/13 11,000 10,996 5 The Coca-Cola Co. 0.170% 11/19/13 13,000 12,995 5 The Coca-Cola Co. 0.120% 12/2/13 160,000 159,951 5 The Coca-Cola Co. 0.110% 12/3/13 35,000 34,990 5 The Coca-Cola Co. 0.150% 1/6/14 15,000 14,992 5 The Coca-Cola Co. 0.170% 2/27/14 24,500 24,479 5 The Coca-Cola Co. 0.170% 3/3/14 37,250 37,218 Total Commercial Paper (Cost $4,901,398) Certificates of Deposit (21.4%) Domestic Banks (4.5%) JPMorgan Chase Bank NA 0.160% 10/1/13 25,000 25,000 JPMorgan Chase Bank NA 0.180% 10/1/13 250,000 250,000 4 Wells Fargo Bank NA 0.156% 9/5/13 221,000 221,000 4 Wells Fargo Bank NA 0.185% 9/11/13 137,000 137,000 4 Wells Fargo Bank NA 0.175% 9/13/13 441,000 441,000 4 Wells Fargo Bank NA 0.175% 10/9/13 176,000 176,000 4 Wells Fargo Bank NA 0.175% 10/10/13 10,000 10,000 Eurodollar Certificates of Deposit (7.5%) 4 Australia & New Zealand Banking Group, Ltd. 0.200% 10/11/13 144,000 144,000 4 Australia & New Zealand Banking Group, Ltd. 0.199% 10/15/13 50,000 50,000 4 Australia & New Zealand Banking Group, Ltd. 0.199% 10/16/13 45,000 45,000 4 Australia & New Zealand Banking Group, Ltd. 0.204% 10/17/13 72,000 72,000 4 Australia & New Zealand Banking Group, Ltd. 0.204% 10/18/13 100,000 100,000 4 Australia & New Zealand Banking Group, Ltd. 0.203% 10/23/13 75,000 75,000 4 Australia & New Zealand Banking Group, Ltd. 0.206% 11/4/13 50,000 50,000 4 Commonwealth Bank of Australia 0.176% 10/4/13 90,000 90,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 4 Commonwealth Bank of Australia 0.175% 10/10/13 40,000 40,000 4 Commonwealth Bank of Australia 0.174% 10/15/13 55,000 55,000 4 Commonwealth Bank of Australia 0.175% 10/15/13 60,000 60,000 4 Commonwealth Bank of Australia 0.174% 10/16/13 45,000 45,000 4 Commonwealth Bank of Australia 0.174% 10/17/13 140,000 140,000 4 Commonwealth Bank of Australia 0.173% 10/23/13 110,000 110,000 4 Commonwealth Bank of Australia 0.184% 1/27/14 75,000 75,000 4 National Australia Bank Ltd. 0.177% 10/2/13 90,000 90,000 4 National Australia Bank Ltd. 0.176% 10/4/13 120,000 120,000 4 National Australia Bank Ltd. 0.193% 10/23/13 250,000 250,000 4 National Australia Bank Ltd. 0.194% 10/28/13 65,000 65,000 4 National Australia Bank Ltd. 0.196% 11/4/13 175,000 175,000 4 National Australia Bank Ltd. 0.194% 11/18/13 45,000 45,000 4 National Australia Bank Ltd. 0.204% 1/15/14 140,000 140,000 4 National Australia Bank Ltd. 0.209% 1/27/14 50,000 50,000 4 National Australia Bank Ltd. 0.214% 2/19/14 29,000 29,000 2,115,000 Yankee Certificates of Deposit (9.4%) 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.184% 9/20/13 50,000 50,000 Bank of Montreal (Chicago Branch) 0.180% 9/17/13 160,000 160,000 Bank of Montreal (Chicago Branch) 0.180% 10/4/13 100,000 100,000 Bank of Montreal (Chicago Branch) 0.190% 10/11/13 115,000 115,000 Bank of Montreal (Chicago Branch) 0.200% 10/15/13 125,000 125,000 Bank of Montreal (Chicago Branch) 0.150% 10/24/13 75,000 75,000 Bank of Montreal (Chicago Branch) 0.160% 11/7/13 30,000 30,000 Bank of Montreal (Chicago Branch) 0.180% 11/8/13 24,000 24,000 Bank of Nova Scotia (Houston Branch) 0.170% 9/24/13 30,000 30,000 Bank of Nova Scotia (Houston Branch) 0.180% 10/1/13 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.160% 10/16/13 180,000 179,999 Bank of Nova Scotia (Houston Branch) 0.140% 10/24/13 150,000 149,999 Bank of Nova Scotia (Houston Branch) 0.140% 11/5/13 80,000 79,999 Bank of Nova Scotia (Houston Branch) 0.150% 11/12/13 10,000 10,000 Bank of Nova Scotia (Houston Branch) 0.150% 11/15/13 30,000 29,999 4 Commonwealth Bank of Australia (New York Branch) 0.184% 11/18/13 39,000 39,000 4 Commonwealth Bank of Australia (New York Branch) 0.183% 1/22/14 150,000 150,000 4 Toronto Dominion Bank (New York Branch) 0.184% 9/16/13 90,000 90,000 4 Toronto Dominion Bank (New York Branch) 0.185% 9/16/13 150,000 150,000 4 Toronto Dominion Bank (New York Branch) 0.187% 10/2/13 100,000 100,000 4 Toronto Dominion Bank (New York Branch) 0.183% 10/23/13 50,000 50,000 Toronto Dominion Bank (New York Branch) 0.210% 11/1/13 30,000 30,002 4 Toronto Dominion Bank (New York Branch) 0.234% 11/15/13 30,000 30,004 4 Toronto Dominion Bank (New York Branch) 0.164% 11/20/13 50,000 50,000 4 Toronto Dominion Bank (New York Branch) 0.234% 12/20/13 49,000 49,006 4 Toronto Dominion Bank (New York Branch) 0.174% 1/27/14 125,000 125,000 4 Toronto Dominion Bank (New York Branch) 0.175% 2/13/14 35,000 35,000 4 Toronto Dominion Bank (New York Branch) 0.184% 2/19/14 230,000 230,000 4 Westpac Banking Corp. (New York Branch) 0.184% 10/24/13 27,000 27,000 4 Westpac Banking Corp. (New York Branch) 0.186% 11/4/13 137,000 137,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 4 Westpac Banking Corp. (New York Branch) 0.182% 12/30/13 47,500 47,500 Total Certificates of Deposit (Cost $6,023,508) Repurchase Agreements (0.6%) Bank of Nova Scotia (Dated 8/30/13, Repurchase Value $59,870,000, collateralized by U.S. Treasury Note/Bond 1.625%, 11/15/22, and U.S. Treasury Bill 0.000%, 9/19/13; with a value of $61,067,000 ) 0.040% 9/3/13 59,870 59,870 RBC Capital Markets LLC (Dated 8/30/13, Repurchase Value $22,909,000, collateralized by U.S. Treasury Note/Bond 1.250%, 4/15/14; with a value of $23,367,000) 0.030% 9/3/13 22,909 22,909 TD Securities (USA) LLC (Dated 8/30/13, Repurchase Value $89,000,000, collateralized by U.S. Treasury Note/Bond 0.750%, 3/31/18; with a value of $90,780,000) 0.030% 9/3/13 89,000 89,000 Total Repurchase Agreements (Cost $171,779) Shares Money Market Fund (1.4%) 6 Vanguard Municipal Cash Management Fund (Cost $383,233) 0.079% 383,233,493 383,233 Face Amount ($000) Tax-Exempt Municipal Bonds (2.2%) 7 Albany NY Industrial Development Agency Revenue (The College of St. Rose Project) VRDO 0.080% 9/6/13 3,750 3,750 7 Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.080% 9/6/13 7,975 7,975 7 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.080% 9/6/13 12,450 12,450 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.030% 9/6/13 51,000 51,000 7 Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.070% 9/6/13 10,250 10,250 7 Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.070% 9/6/13 11,000 11,000 7 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.050% 9/6/13 5,500 5,500 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 7 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.050% 9/6/13 3,000 3,000 7 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.050% 9/6/13 2,000 2,000 7 Clark County NV Airport System Revenue VRDO 0.070% 9/6/13 2,700 2,700 7 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.060% 9/6/13 2,300 2,300 7 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.050% 9/6/13 2,750 2,750 7 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.060% 9/6/13 3,800 3,800 Curators of the University of Missouri System Facilities Revenue VRDO 0.050% 9/6/13 5,365 5,365 7 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.060% 9/6/13 2,300 2,300 7 Greenville County SC Hospital System Revenue VRDO 0.050% 9/6/13 2,750 2,750 7 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.050% 9/6/13 2,500 2,500 7 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.060% 9/6/13 2,515 2,515 7 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 9/6/13 4,950 4,950 7 Illinois Finance Authority Revenue (Southern Illinois Healthcare Enterprises Inc.) VRDO 0.080% 9/6/13 12,755 12,755 7 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.050% 9/6/13 7,100 7,100 7 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.050% 9/6/13 3,000 3,000 7 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.090% 9/6/13 4,700 4,700 7 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.070% 9/6/13 15,775 15,775 7 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.070% 9/6/13 6,400 6,400 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.060% 9/6/13 18,300 18,300 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.060% 9/6/13 9,000 9,000 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.060% 9/6/13 8,400 8,400 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 7 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.080% 9/6/13 9,400 9,400 7 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.080% 9/6/13 3,700 3,700 7 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.060% 9/6/13 2,700 2,700 7 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.080% 9/6/13 7,755 7,755 7 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.080% 9/6/13 3,850 3,850 7 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.050% 9/6/13 3,750 3,750 7 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.060% 9/6/13 6,800 6,800 7 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.050% 9/6/13 5,500 5,500 7 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.060% 9/6/13 35,000 35,000 7 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.090% 9/6/13 2,000 2,000 7 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.070% 9/6/13 3,085 3,085 Ohio State University General Receipts Revenue VRDO 0.060% 9/6/13 1,300 1,300 7 Piedmont SC Municipal Power Agency Revenue VRDO 0.060% 9/6/13 4,000 4,000 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.750% 10/17/13 89,000 89,000 7 Raleigh Durham NC Airport Authority Revenue VRDO 0.060% 9/6/13 2,050 2,050 7 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.060% 9/6/13 2,625 2,625 7 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.060% 9/6/13 3,250 3,250 7 San Francisco CA City & County International Airport Revenue VRDO 0.060% 9/6/13 11,000 11,000 7 St. Charles County MO Public Water Supply District No.2 Revenue VRDO 0.060% 9/6/13 2,900 2,900 7 St. Cloud MN Health Care Revenue (Centracare Health System) VRDO 0.060% 9/6/13 7,675 7,675 7 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.050% 9/6/13 17,075 17,075 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.070% 9/6/13 10,100 10,100 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.070% 9/6/13 6,800 6,800 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.090% 9/6/13 4,500 4,500 7 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.060% 9/6/13 5,200 5,200 University of Texas Permanent University Fund Revenue VRDO 0.030% 9/6/13 109,380 109,380 7 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.080% 9/6/13 4,700 4,700 7 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.080% 9/6/13 3,040 3,040 7 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.070% 9/6/13 6,200 6,200 7 Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.060% 9/6/13 6,930 6,930 Total Tax-Exempt Municipal Bonds (Cost $605,550) Corporate Bonds (0.3%) 8 American Honda Finance Corp. 1.625% 9/20/13 15,000 15,011 4 Canadian Imperial Bank of Commerce (New York Branch) 0.716% 10/31/13 19,000 19,018 General Electric Capital Corp. 1.875% 9/16/13 14,750 14,760 4 Royal Bank of Canada (New York Branch) 0.475% 9/3/13 10,000 10,000 4 Toronto-Dominion Bank 0.715% 11/1/13 20,490 20,507 Westpac Banking Corp. 1.850% 12/9/13 12,830 12,887 Total Corporate Bonds (Cost $92,183) Taxable Municipal Bonds (0.4%) 7,8 BlackRock Municipal Bond Trust TOB VRDO 0.090% 9/3/13 4,710 4,710 7,8 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.090% 9/3/13 2,515 2,515 7,8 BlackRock Municipal Income Trust TOB VRDO 0.090% 9/3/13 54,000 54,000 7,8 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.090% 9/3/13 7,000 7,000 7,8 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.090% 9/3/13 4,990 4,990 7,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.090% 9/3/13 25,500 25,500 7,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.090% 9/3/13 5,170 5,170 7,8 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.090% 9/3/13 3,360 3,360 7,8 BlackRock Strategic Municipal Trust TOB VRDO 0.090% 9/3/13 2,555 2,555 7,8 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.220% 9/6/13 2,855 2,855 8 Massachusetts Transportation Fund Revenue TOB VRDO 0.220% 9/6/13 2,800 2,800 8 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.220% 9/6/13 1,500 1,500 Total Taxable Municipal Bonds (Cost $116,955) Market Liquidity Fund Market Value • ($000) Total Investments (100.0%) (Cost $28,089,617) Other Assets and Liabilities (0.0%) Other Assets 13,962 Liabilities (315) 13,647 Net Assets (100%) Applicable to 28,102,642,248 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At August 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 28,102,643 Undistributed Net Investment Income — Accumulated Net Realized Gains 621 Net Assets • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At August 31, 2013, the aggregate value of these securities was $2,852,466,000, representing 10.1% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7- day yield. 7 Scheduled principal and interest payments are guaranteed by bank letter of credit. 8 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, the aggregate value of these securities was $341,194,000, representing 1.2% of net assets.
